Exhibit 10

 

Amendment to Retirement Agreement and Mutual Release of All Claims

between Bruce R. DeBolt and NW Natural

 

Section 7. A., of the Retirement Agreement between Bruce R. DeBolt and NW
Natural dated June 15, 2004, is hereby amended and the following language shall
replace the original language:

 

7. Compensation.

 

  A. In consideration for his future services to the Company, effective the
Retirement Date, DeBolt shall be provided an enhanced supplemental retirement
benefit calculated so that the present value of the benefit is $280,000 as of
Oct. 1, 2004 assuming a 6.25% discount rate and the UP 84(+1) mortality table.
The benefit shall be payable as a 50% Joint and Survivor annuity resulting in a
benefit of $1,922.57 per month payable to DeBolt for his lifetime. This amount
will be reduced by 50% following DeBolt’s death and will be payable to his
spouse for her lifetime. This benefit shall be subject to applicable tax
withholding, commencing on October 1, 2004. DeBolt acknowledges that the
employee portion of FICA Medicare tax with respect to the enhanced supplemental
retirement benefit becomes payable with respect to the entire present value of
the benefit ($280,000) on the Retirement Date, and that such tax will be
withheld by the Company from other compensation owed to him on or after the
Retirement Date. DeBolt’s rights under this Paragraph 7.A are personal to him
(and his spouse, if she survives him) and may not be assigned, alienated,
pledged, encumbered, or subjected to the claims of DeBolt’s creditors in any
way. The enhanced supplemental retirement benefit shall constitute a pension
plan that is exempt from most requirements of the Employee Retirement Income
Security Act of 1974 (“ERISA”) as a plan maintained for the purpose of providing
deferred compensation to a select highly compensated employee. Such plan shall
be administered by Company’s Corporate Secretary, who shall process any claim
for benefits in accordance with the requirements of Section 503 of ERISA and
regulations issued thereunder.

 

Northwest Natural Gas Company

 

By:

 

/s/ Mark S. Dodson

--------------------------------------------------------------------------------

Date: 19 October 2004 Acknowledged by DeBolt:

/s/ Bruce R. DeBolt

--------------------------------------------------------------------------------

Date: 13 Oct. 2004